Citation Nr: 0018875	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
thyroid cancers.

2.  Entitlement to a compensable rating prior to March 1999 
for service-connected bilateral sensorineural hearing loss.

3.  Entitlement to a rating in excess of 10 percent prior to 
June 1999 for service-connected bilateral sensorineural 
hearing loss.

4.  Entitlement to a rating in excess of 50 percent after 
June 1999 for service-connected bilateral sensorineural 
hearing loss.

5.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
residuals of thyroid cancers, and which continued a 10 
percent rating for service-connected tinnitus and a 
noncompensable rating for service-connected bilateral 
sensorineural hearing loss.  During the pendency of this 
appeal the RO increased the rating for bilateral 
sensorineural hearing loss to 10 percent effective in March 
1999, and to 50 percent effective in June 1999.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of thyroid cancers.

2.  Prior to March 1999 the veteran had Level IV and Level 
III right ear and Level I left ear hearing.

3.  Prior to June 1999 the extent of the veteran's bilateral 
hearing impairment is not accurately determined.

4.  After June 1999 the veteran had Level XI right ear and 
Level VI left ear hearing.

5.  The veteran's tinnitus may be characterized as persistent 
or recurrent.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of thyroid cancers is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

2.  The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss prior to March 1999 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss prior to June 1999 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998).

4.  The criteria for an evaluation in excess of 50 percent 
for bilateral sensorineural hearing loss after June 1999 have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 & 1999).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he contracted thyroid cancers as a 
result of in-service exposure to dangerous chemicals and that 
current postsurgical residuals are therefore attributable to 
service.  The veteran also avers that his service-connected 
tinnitus and bilateral sensorineural hearing loss have been 
more disabling than contemplated by the ratings assigned by 
the RO.

Service connection claim

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  However, the threshold issue is determination 
of whether the claim for service connection is well grounded 
-- that is, plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim need not be 
conclusive but there must be supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Without a well 
grounded claim VA has no duty to assist a veteran to develop 
pertinent facts and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Id. at 1467-1468.  Medical 
evidence is required to establish a current disorder and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may establish service incurrence or aggravation.  
Id. at 1468.  A veteran also may establish a well-grounded 
claim for service connection under a chronicity analysis 
where evidence, regardless of its date, shows that a current 
chronic disorder manifested in service or during an 
applicable presumption period.  38 C.F.R. § 3.303(b) (1999).  
This evidence must be medical unless the nature of the 
claimed disorder is such that lay observation sufficient.  If 
a chronicity analysis is inapplicable a claim still may be 
well grounded provided that evidence shows a current disorder 
to be causally linked to service or an applicable presumption 
period by continuity of symptomatology.  Id.; Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Neither service medical or personnel records include evidence 
of the veteran's having sought or received treatment for or a 
diagnosis of cancer or a thyroid disorder, or exposure to 
potentially dangerous chemicals.  VA treatment records 
confirm that in February and March 1997 the veteran underwent 
surgeries for parathyroid carcinoma, metastatic papillary 
thyroid carcinoma and multiform papillary microcarcinoma.  
These surgeries entailed partial excision of the left 
parathyroid and thyroid, excision of the left cervical lymph 
node and total thyroid excision.  Thereafter, VA treatment 
records from November 1998 to April 1999 note the veteran's 
complaints of continued left neck symptomatology, including a 
cyst-like structure, swelling, pain, headaches and dizziness.  
The veteran and his wife testified at a March 1999 RO hearing 
that he continued to require calcium and potassium 
supplements apparently as a result of the cancer surgeries.

VA treatment records note that a December 1998 physical 
examination disclosed no evidence of residual disease in the 
veteran's left neck.  Contemporaneous ultrasound testing and 
an October 1998 radioactive iodine scan were also negative.  
Examination of the veteran's neck in January 1999 disclosed 
no cancer residuals but the examining physician speculated 
that the veteran's continuing neck discomfort could have 
resulted from spinal stenosis or disc protrusion detected by 
magnetic resonance imaging.  VA treatment records from April 
1999 also note "no evidence of current disease" residual of 
the veteran's cancer surgeries.

Beyond statements from the veteran and his wife, there is no 
competent medical evidence that the veteran has current 
residuals of thyroid cancers.  However, because the veteran 
and his wife are lay persons with no medical training or 
expertise, their statements alone cannot constitute competent 
evidence of the required current diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of competent medical 
evidence of current residuals of thyroid cancers the 
veteran's claim for service connection for multiple joint 
pain is implausible and must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claims.  See Epps, 126 F.3d at 
1468.  The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim.  
Therefore, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.

Rating increase claims

The Board finds initially that the veteran's claims for 
increased ratings for bilateral sensorineural hearing loss 
and for tinnitus are well grounded, see 38 U.S.C.A. § 5107(a) 
(West 1991), because a challenge to a disability rating 
assigned to a service-connected disability is sufficient to 
establish a well-grounded claim for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Bilateral sensorineural hearing loss

The RO granted service connection for bilateral sensorineural 
hearing loss by a June 1998 rating decision which also 
assigned a noncompensable disability rating pursuant to DC 
6100.  In July 1999 the RO increased the rating to 10 percent 
effective in March 1999 and to 50 percent effective in June 
1999.

Hearing loss disability evaluations range from noncompensable 
to 100 percent.  Evaluations are based upon determination of 
organic impairment of hearing acuity as measured by 
controlled speech discrimination tests and average hearing 
threshold level measured by pure tone audiometry tests in the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  
The degree of disability is mechanically determined by 
applying the rating schedule to the numeric designations 
assigned to audiometric evaluations.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluation results 
are analyzed using the Tables VI and VII.  38 C.F.R. § 4.85.

Regulatory amendment changed schedular criteria for 
evaluating hearing loss effective June 10, 1999.  64 Fed. 
Reg. 25208, 25209 (1999).  Where a law or regulation changes 
while a case is pending, the provision most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, an amended provision liberalizing a former 
provision is not applicable prior to its effective date.  38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Therefore, the Board considers evaluation of the 
veteran's hearing acuity here under the former provision 
prior to June 10, 1999, and under both the former and current 
schedular rating criteria thereafter, applying the provision 
the Board finds to be most favorable to the veteran.

Upon a VA audiological examination evaluation in May 1998, 
the veteran was shown to have average puretone air conduction 
of 67.5 in the right ear and 42.5 in the left ear.  His 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
40
55
70
LEFT
50
20
20
25
65

The May 1998 examination disclosed moderate to moderately 
severe mixed right ear hearing loss, and a moderate 
sensorineural hearing loss from 3000 to 8000 hertz.  
Audiometry revealed speech recognition ability was 72 percent 
in the right ear and 96 percent in the left ear.

Upon a VA audiological examination in November 1998, the 
veteran was shown to have average puretone air conduction of 
71.25 in the right ear and 51.25 in the left ear.  His 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
75
85
LEFT
25
25
45
65
70

The November 1998 examination disclosed moderate to severe 
mixed right ear hearing loss, and a moderate to severe 
sensorineural hearing loss from 2000 hertz and above.  
Audiometry revealed speech recognition ability was 88 percent 
in the right ear and 96 percent in the left ear.

In March 1999 the veteran underwent a private audiological 
examination administered by an examiner of unknown 
qualifications.  The results of this examination appear to be 
incomplete and appear to be of doubtful validity, at best.  
For example, the report of the March 1999 examination did not 
characterize the severity of the veteran's hearing loss, nor 
did it report the average puretone air conduction decibel 
loss for each ear.  Nevertheless, the RO determined that the 
report showed the average puretone air conduction to have 
been 72 in the right ear and 74 in the left ear.  The report 
does appear to include audiometry results showing speech 
recognition ability to have been 30 percent in the right ear 
and 70 percent in the left ear.  However, the Board finds 
that these results are suspect because of their substantial 
inconsistency with VA results before and after March 1999.  
Therefore, the Board finds that the March 1999 audiological 
examination report does not constitute competent evidence for 
rating purposes in this case.

Upon a VA audiological examination in June 1999, the veteran 
was shown to have average puretone air conduction of 106.25 
in the right ear and 73.75 in the left ear.  His puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
95
100
110
No 
response
LEFT
50
55
65
80
95

The June 1999 examination disclosed severe to profound right 
ear sensorineural hearing loss, and a mild to severe left ear 
sensorineural hearing loss from 250 to 8000 hertz and above.  
Audiometry revealed speech recognition ability was 84 
bilaterally.

Based upon the above findings, the appropriate numeric 
designation under the former DC for the veteran's bilateral 
hearing impairment prior to March 1999 was Level I.  See 38 
C.F.R. § 4.85, Table VI.  In light of that numeric 
designation, a noncompensable rating prior to March 1999 was 
warranted.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  
Because the Board finds that the report of the March 1999 
private audiological examination does not constitute reliable 
evidence for rating purposes there is no basis upon which to 
rate the veteran's bilateral hearing impairment at other than 
the 10 percent assigned by the RO after March 1999.  Finally, 
the appropriate numeric designation under the current and 
former DCs for the veteran's hearing impairment after June 
1999 was Level IV in the right ear and Level III in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  In light of those 
numeric designations, a 10 percent rating after June 1999 was 
warranted.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  
However, the Board also notes that the amended DC provides an 
option for evaluating hearing loss based only upon puretone 
threshold average when evaluation in this manner is 
advantageous to the veteran.  38 C.F.R. § 4.86 (1999).  
Applying this provision of the current DC to the findings of 
the June 1999 VA audio examination discloses a hearing 
impairment of Level XI in the right ear and Level VI in the 
left ear, thereby supporting a 50 percent rating after June 
1999.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for increased evaluations for the veteran's service-connected 
left ear hearing impairment.  As the Board has determined 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Tinnitus

The RO granted service connection for tinnitus by a June 1998 
rating decision which assigned a 10 percent disability rating 
pursuant to DC 6260.  This is the maximum evaluation for 
tinnitus under either the former or current DC 6260.  38 
C.F.R. §§  4.87, 4.87a, DC 6260 (1998 & 1999).  The amended 
DC 6260 eliminates a former qualification on the cause of 
compensable tinnitus and requires only that service-connected 
tinnitus be recurrent for the maximum 10 percent rating.  64 
Fed. Reg. 25208, 25209 (1999), (effective June 10, 1999).  
Therefore, an evaluation higher than 10 percent under either 
the former and current DCs is unavailable in this case.  A 
Note to the current provision states that an evaluation in 
excess of 10 percent may be available if tinnitus is 
associated with other disabilities.  However, this case 
presents no evidence of associated chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (DC 6200), labyrinthitis 
(former DC 6204), Meniere's syndrome (DC 6205) or cerebral 
arteriosclerosis (DC 8046) warranting an increased 
evaluation.

The record in this case presents no competent medical 
evidence of a tinnitus-related disability warranting a higher 
evaluation than currently assigned.  The veteran underwent VA 
audio examinations in May and November 1998 and in June 1999, 
at which time he reported constant bilateral tinnitus since 
his period of active service aboard a Naval vessel.  
Tympanometry was normal and no examiner noted active ear 
pathology or a related disorder other than hearing loss.  In 
consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for service-
connected tinnitus.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

In reaching its decision the Board carefully considered the 
history of the veteran's hearing impairment and tinnitus, and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  In 
particular the Board acknowledges the veteran's hearing 
testimony in which he explained how his disability affected 
work and non-work related activities.  Although the Board is 
sympathetic, it finds that the record does not show the 
veteran's disability to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization beyond those contemplated by the 
rating schedule, as to render application of the regular 
schedular standards impractical and warrant extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

